Citation Nr: 0101033	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, including entitlement 
to an extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(2) (2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to May 1977.  
His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The claims file was subsequently 
transferred to the RO in Louisville, Kentucky.

The veteran was scheduled to appear before the RO for a 
personal hearing in April 2000.  He did not report to the 
hearing, however, and the Board will now proceed to the 
merits of the claim.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was born in December 1956, and he has 
completed one year of college.  He last worked in August 1997 
as a distributor and salesman.

3.  The veteran's disabilities include residuals of a 
pulmonary embolism, left lower lung (30 percent disabling); 
myofascial pain syndrome (zero percent disabling); and 
multiple lipomas (zero percent disabling).

4.  The veteran's disabilities do not preclude him from 
securing and following a substantially gainful occupation 
consistent with his age, education, and occupational 
experience.



CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 
1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342(a), 4.15, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disabilities are rendering him 
permanently unemployable.  Because he has been afforded 
multiple VA examinations , the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
claim.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a) (2000).  There is 
total disability when there is present any impairment of the 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A disability is 
permanent if the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b); see 38 U.S.C.A. § 1502(a) (defining permanent and 
total disability); Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502.  However, if there is only 
one disability under these circumstances, it must be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to seventy percent or more.  If 
the veteran is considered permanently and totally disabled 
under these criteria, he is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis.  Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

In this case, the veteran's disabilities include residuals of 
a pulmonary embolism, left lower lung (30 percent disabling); 
myofascial pain syndrome (zero percent disabling); and 
multiple lipomas (zero percent disabling).

Pulmonary embolism, left lower lung

The veteran has not established service connection for his 
residuals of a pulmonary embolism, left lower lung.  He is 
rated as 30 percent disabled because of the condition.  Code 
6817 provides a 30 percent evaluation for pulmonary vascular 
disease with symptomatic residuals following resolution of 
acute pulmonary embolism.  A 60 percent evaluation is 
assigned where there is chronic pulmonary thromboembolism 
requiring anticoagulant therapy or following inferior vena 
cava surgery without evidence of pulmonary hypertension or 
right ventricular dysfunction.  A 100 percent evaluation is 
provided where there is primary pulmonary hypertension or 
chronic pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor pulmonale 
or pulmonary hypertension secondary to other obstructive 
disease of pulmonary arteries or veins with evidence of right 
ventricular hypertrophy or cor pulmonale.  The rating code 
provides that residuals following pulmonary embolism may be 
evaluated under the most appropriate diagnostic code such as 
bronchitis or chronic pleural effusion or fibrosis; however, 
such rating may not be combined with an evaluation for 
pulmonary vascular disease.  38 C.F.R. § 4.97, Diagnostic 
Code 6817.

The veteran suffered a pulmonary embolism, left lower lung, 
in September 1997.  He was admitted to the hospital 
complaining of intermittent pain over the prior month, 
especially in the left upper quadrant.  The presumed 
admission diagnosis was pneumonia and rule out pulmonary 
embolus.  A chest X-ray prior to admission showed increased 
infiltrate, consistent with pneumonia.  Physical examination 
revealed that the veteran was breathing shallowly due to 
pain.  Abdominal examination showed left upper quadrant 
tenderness with voluntary right and left upper quadrant 
tenderness.  His extremities had no clubbing, edema, or 
cyanosis.  His distal pulses were good, and there was no sign 
of erythema.  A computerized tomographic scan with contrast 
revealed a left lower lobe pulmonary artery filling defect 
consistent with pulmonary embolism.  There was a lack of 
ventilation and perfusion to the left lower lobe.  After nine 
days of therapy, he was discharged following three days of 
Coumadinization with therapeutic INR levels achieved.  At the 
time of discharge, he was comfortable with only mild 
tenderness in the left upper quadrant and good oxygen 
sarturations on room air of approximately 95 percent and an 
essentially benign examination otherwise.  The examiner 
stated that the veteran was "able to return to work without 
restrictions on Monday, September 29, 1997."

Subsequent outpatient treatment notes from VA Medical Center 
Indianapolis do not reveal any significant findings regarding 
the pulmonary embolism.  He denied a history of bleeding 
(abnormal bruising, hematuria, melena) in August 1997, except 
for an episode of epistaxis, which the examiner attributed to 
a climate change.

A VA examination in November 1998 revealed that there had 
been no recurrences of the respiratory symptoms on Coumadin, 
the veteran's medication.  On physical examination, there 
were no chest symptoms except for reduction in fremitus and 
breath sounds over the left lower posterolateral hemithorax.  
Leg examination was negative.  The examiner diagnosed 
"status post pulmonary embolus in the past."  A pulmonary 
ventilation study prepared in December 1998 revealed elevated 
left hemidiaphragm.  Cardiac silhouette was normal, and there 
was no evidence of focal infiltrate.  No bony abnormalities 
were seen.  There was a small nodule seen in the left middle 
lung which was on prior films and it was unchanged.  
Ventilation scan revealed on first breath at the apices 
bilaterally were cut out of the film.  On equilibrium and 
washouts, however, the apices appeared normal.  There was no 
hang-up in the lungs bilaterally.  Perfusion scan revealed 
decreased left lower lobe perfusion.  This had slightly 
improved from prior studies.  There was no other evidence of 
perfusion defect, and the examiner indicated that there had 
been slow improvement.

A general VA medical examination performed in July 1999 
revealed that the veteran was apparently successfully treated 
for the September 1997 pulmonary embolus, although he was 
still in quite a bit of pain when he left the hospital after 
the initial stay.  He said that the pain in his chest 
subsided somewhat when he arrived home.  Nevertheless, he 
said that he was left with a chronic low level pain deep in 
his lung which hurt with deep breath intake, and over the 
prior three to four months, he had begun developing pain in 
his anterior chest wall and the trapezius area of his neck.  
Physical examination showed that the chest was clear to 
auscultation in all fields bilaterally.  He had a low-level 
residual pleuritic type chest pain from the pulmonary 
embolus.  The examiner noted the prior chest scan, which 
continued to show some decreased uptake in the left lower 
lobe consistent with resolving pulmonary embolus.  The 
veteran was scheduled for some pulmonary function tests 
because the prior test was a year old.  

The new tests, prepared in August 1999, showed that there was 
normal excursion, fremitus, resonance, and breathing sounds.  
Cardiac examination was within normal limits, and there was 
split first sound in the apex.  The lower extremities were 
free of venous disease.  A diagnosis of status post isolated 
episode of pulmonary embolism was rendered.

In September 1999, a ventilation-perfusion scan showed that 
the first part of the equilibrium washout images were within 
normal limits with no evidence of delayed washout.  Perfusion 
images showed a single perfusion defect at the left base 
which was unchanged from the prior examination.  No other 
perfusion defects were seen.

Outpatient treatment records from December 1998 to October 
1999 show that the veteran was continuing to take Coumadin.  
His history of a pulmonary embolism was noted on several 
occasions.  His diet was fairly consistent, and he denied 
having any bleeding in April 1999.  Medical notes from July 
1999 and August 1999 reflect that the veteran was "very 
active," and that he biked, walked, and jogged in order to 
stay healthy.  Essentially, these treatment notes are not 
probative that the severity of the veteran's pulmonary 
symptoms would warrant an evaluation in excess of 30 percent.

After reviewing the medical evidence, the Board does not 
believe that a rating in excess of 30 percent is warranted 
for the veteran's nonservice-connected residuals of a 
pulmonary embolism.  Although his condition appeared to be 
serious on his admission to the hospital in September 1997, 
as shown by the contemporaneous hospital report, he was 
cleared to begin working again by the medical examiner after 
discharge.  Significantly, there is no evidence of record 
showing that there is chronic pulmonary thromboembolism 
requiring anticoagulant therapy or following inferior vena 
cava surgery without evidence of pulmonary hypertension or 
right ventricle dysfunction.  Rather, there seemed to be some 
slow improvement, as characterized by the VA examiner in 
November 1998.  The examiner in July 1999 said that the 
veteran's chest was clear to auscultation in all fields, and 
although there was a low-level residual chest pain, the 
decreased uptake was consistent with "resolving" pulmonary 
embolus.  In light of these findings, an evaluation in excess 
of 30 percent for the nonservice-connected residuals of a 
pulmonary embolism is not warranted at this time.

Myofascial pain syndrome

The veteran has also not established service connection for 
myofascial pain.  The RO has assigned a zero percent 
evaluation for the condition.  Because there is no Code 
specifically for myofascial pain syndrome, the veteran's 
condition has been rated analogous to fibromyalgia 
(fibrositis, primary fibromyalgia syndrome).  See 38 C.F.R. 
§ 4.20 (2000).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Code 5052 provides a 10 percent evaluation 
for widespread musculoskeletal pain and tender points, with 
or without sleep disturbance, stiffness, paresthesia, 
headache, irritable bowel symptoms, depression, anxiety, or 
Raynaud's-like symptoms:  requiring continuous medication for 
control.  A 20 percent evaluation is warranted for 
fibromyalgia symptoms involving the above-listed symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent evaluation is warranted for the above-listed symptoms 
that are constant, or nearly so, and are refractory to 
therapy.  38 C.F.R. § 4.71a, Code 5025.

In July 1999, the veteran was diagnosed with myofascial pain 
syndrome.  He had tight muscle banding in his trapezius and 
pectoralis major on the left-hand side.  The examiner 
indicated that it was the greatest contributor to his pain 
which he was then experiencing.  The examiner recommended 
that the veteran enter into a stretch therapy program 
regarding that area.  The examiner said that there was pain 
on motion.

The outpatient treatment records from December 1998 to 
October 1999 do not show specific findings regarding the 
myofascial pain syndrome, but the Board notes that the 
veteran was characterized as "very healthy" by a VA 
examiner in May 1999.  A treatment record of June 1999 
reflects that the veteran was "feeling great-exercising 
every day."  There are no further findings of record with 
regard to myofascial pain syndrome.

The Board concludes that the veteran's myofascial pain 
syndrome is not higher than zero percent disabling at this 
time under Code 5025.  Although the veteran has been 
diagnosed with the condition, the evidence does not show that 
it is disabling him to a higher degree.  There is evidence 
that he has tight muscle banding in his trapezius and 
pectoralis major on the left hand side, but no evidence shows 
widespread musculoskeletal pain and tender points, with or 
without sleep disturbance, stiffness, paresthesia, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms:  requiring continuous medication for control.  
In fact, the record repeatedly shows that he was active and 
healthy, riding his bicycle and jogging for exercise.  The 
examiner in July 1999 said that there was pain on motion.  
Nevertheless, none of the evidence reflects that the veteran 
is taking continuous medication to control the condition, as 
distinguished from Coumadin for the residuals of pulmonary 
embolism.  The veteran does not have any signs of depression 
or anxiety, and the record does not show that there are 
Raynaud's-like symptoms.  There is tightened banding in parts 
of his upper body, but the evidence is equivocal as to 
whether this constitutes "widespread musculoskeletal pain 
and tender points."  In any event, the lack of symptoms as 
reflected by the record persuades the Board not to apply a 
higher evaluation for non-service connected pension purposes.

Multiple lipomas

The veteran likewise has a zero percent evaluation for 
multiple lipomas under Code 7819.  Under the provisions of 
Diagnostic Code 7819, benign new growths of the skin are 
rated as scars and disfigurement.  Additionally, unless 
otherwise provided, the disability may be rated as eczema 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2000).  

Eczema is given a zero percent evaluation with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

The July 1999 VA examination report reflects that there were 
some lipomas on the veteran's abdomen.  Nevertheless, the 
examiner said the lipomas were "essentially asymptomatic."  
A diagnosis of multiple lipomas was rendered, but the 
examiner said they were "essentially benign and [were] not 
causing the [veteran] any problems" at that point.  There 
are no other findings of record regarding the veteran's 
lipomas on the abdomen.

In light of the findings during the July 1999 VA examination, 
the Board concludes that an evaluation in excess of zero 
percent for the multiple lipomas is not warranted.  The 
examiner in July 1999 expressly stated that there were no 
symptoms regarding the veteran's lipomas.  Because of this 
examination report, the Board concludes that there is no 
evidence that the veteran has exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
Rather, the applicable Code provides a zero percent 
evaluation for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  The 
symptoms resulting from the veteran's multiple lipomas more 
closely approximate the zero percent criteria.  Thus, a 
higher evaluation is not in order.

Analysis

Initially, the Board notes that the record does not contain a 
medical opinion establishing unemployability.  In Beaty v. 
Brown, 6 Vet. App. 532 (1994), however, the United States 
Court of Appeals for Veterans Claims indicated that the 
absence of an unequivocal professional opinion of record that 
the veteran was unemployable was not determinative.  In this 
veteran's case, in addition to the absence of a definitive 
medical opinion that he is unemployable, there is an absence 
of other evidence that would support that conclusion.  The 
veteran has indicated that he has been permanently disabled 
as the result of his pulmonary embolism.  This contention, 
however, has not been supported by objective clinical data.  
The Board finds no medical or other objective evidence that 
the veteran currently is unemployable due to the pulmonary 
embolism or any other disorder.  In fact, by the veteran's 
own statement in June 1999, he was "feeling great."  
Additionally, a VA examiner characterized the veteran as 
"very healthy" in May 1999.  The Board acknowledges the 
fact that the veteran appeared to be in a deteriorated 
condition when he was admitted to the hospital in September 
1997, but his 10 days of care seemed to improve his health in 
a significant manner.  The examiner at that time specifically 
cleared the veteran to return to work as of September 29, 
1997.  As such, there is an opinion that the veteran was 
employable as of that time, and the Board notes that this 
opinion was subsequent to the occurrence of the embolism.  
Thus, this evidence is directly contrary to the veteran's 
opinion that he cannot work since the pulmonary embolism.  
The only opinion of unemployability is, in fact, the 
veteran's own opinion, which is less probative than the 
medical professional's contrary belief.  The Board notes that 
the veteran is apparently able to bike, walk, and jog, as 
reflected by the outpatient treatment records from the VA 
Medical Center in Indianapolis.  Objectively, the August 1999 
pulmonary function tests, the most recent of record, showed 
that a cardiac examination was within normal limits.  In 
other words, there is no evidence that the veteran's 
condition is worse than it was as of the September 1997 
opinion that he was employable at that time.  Furthermore, 
his other disorders, consisting of myofascial pain syndrome 
and lipomas, have been determined to be causing no 
significant impairment in functioning.  In view of the 
foregoing, the Board concludes that the veteran has not met 
the criteria for a nonservice-connected pension.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2) (2000).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits such as age, 
education, and occupational background, the veteran reported 
on his September 1998 application that he has completed one 
year of college.  He last worked in August 1997 as a 
distributor and salesman.  He reported that he was self-
employed at that job, which lasted for 12 months.  The 
evidence of record does not show that this veteran is 
dissimilarly situated than any other veteran when considering 
the applicable factors.  As such, the Board further finds 
that a permanent and total rating on an extraschedular basis 
is not warranted.  Overall, the Board concludes that the 
veteran is not entitled to a permanent and total disability 
rating for nonservice-connected pension purposes.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  The Board has considered 38 U.S.C.A. § 5107(b), 
but it does not find that there is relative equipoise of the 
evidence such that doubt must be resolved in the veteran's 
favor.


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

